Case 19-04127-mxm Doc 26 Filed 07/31/20       Entered 07/31/20 18:32:05     Page 1 of 14




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

      In re:                                § Chapter 7
                                            §
      Darren Scott Matloff,                 § Case No. 19-44253-mxm-7
                                            §
               Debtor.                      §
                                            §
      Triumphant Gold Limited,              § Adv. No. 19-04127-mxm
            Plaintiff,                      §
                                            §
      vs.                                   §
                                            §
      Darren Scott Matloff,                 §
            Defendant.                      §

           REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                              RESPONSES

            Darren Scott Matloff (“Matloff”) hereby replies to the response
      [Docket No. 23] (the “Objection”) filed by Triumphant Gold Limited
      (“TGL”) in opposition to Matloff’s Motion to Compel Discovery Responses
      [Docket No. 18] (the “Motion to Compel”) and respectfully states as follows:

                                 I.
               THE MOTION TO COMPEL WAS PROPERLY FILED

      A.       A motion to compel is the proper vehicle to obtain a ruling on
               discovery objections.

             1.      At the outset, TGL takes issue with the very procedural
      mechanism by which Matloff seeks a ruling on TGL’s objections. See
      Objection ¶ 1-2 (characterizing the motion as asking the Court to read out of
      the federal rules “the ability to object to an Interrogatory or Request for
      Production on virtually any basis”). But an objection to a discovery request
      is only the beginning of the exercise. Once an objection is lodged, the
      interrogating party has two choices—to concede the objection (either
      implicitly by inaction or explicitly by withdrawing or modifying the request)
      or challenge the objection (by filing a motion to compel).


                                                                            Page 1
Case 19-04127-mxm Doc 26 Filed 07/31/20        Entered 07/31/20 18:32:05      Page 2 of 14




             2.     An example of the first option—concession—is TGL’s
      reaction to Matloff’s objection to TGL’s RFP No. 2. Finding the request to
      be vague, Matloff conferred with TGL prior to the response deadline and,
      getting no further clarification from TGL as to what communications were
      sought, objected to the discovery request as vague and overbroad. See Heller
      (proper to object and not respond further). In response to that objection, TGL
      elected to withdraw that RFP.

             3.     In the Motion to Compel, Matloff chose to challenge TGL’s
      objections—many of which cloud the accompanying responses that TGL
      provided—and request a ruling from the Court. After several conferences
      comprising multiple hours of discussion, TGL made no more than minimal
      changes to its responses and elected to largely stand on the accompanying
      objections. Having found itself at a stalemate with TGL, Matloff filed the
      Motion to Compel, which is the proper and necessary procedural device to
      obtain a ruling on TGL’s pending objections. Pan-Islamic Trade Corp. v.
      Exxon Corp., 632 F.2d 539, 552 (5th Cir. 1980), abrogated on other grounds
      by Associated Gen. Contractors of Cat, Inc. v. Cal. State Council of
      Carpenters, 459 U.S. 519, 536 n. 33, 103 S.Ct. 897, 74 L.Ed.2d 723 (1983)
      (“An objection to an interrogatory is not passed on by a court unless a motion
      to compel under Rule 37(a) is made.”); see also Garcia v. Champion Glass,
      LLC, 2014 BL 493453, at *7 (W.D. Tex. Oct. 23, 2014) (citing Pan-Islamic
      Trade Corp.); Ritzmann v. Nalu Kai, Inc., 523 F. Supp.2d 564, 568, 2007 BL
      137868, at *3 (S.D. Tex. 2007) (same). Indeed, Matloff would waive his
      right to the discovery it seeks if it failed to move to compel an answer.
      Calderon v. Presidio Valley Farmer's Ass'n, 863 F.2d 384, 389 (5th Cir.
      1989).

              4.     Indeed, “since 1970, a Rule 37(a) motion to compel has been
      the proper vehicle for resolving objections to interrogatories under Federal
      Rule of Civil Procedure 33 and requests for production under Federal Rule
      of Civil Procedure 34.” Weaver v. Stringer, 2019 BL 120714, at *2 (S.D.
      Ala. Apr. 04, 2019) (setting forth a detailed discussion of the applicable
      rules); see also Fed. R. Civ. P. 33(a) advisory comm. n. (1970) (“If objections
      are made, the burden is on the interrogating party to move under Rule 37(a)
      for a court order compelling answers...”); Fed. R. Civ. P. 34 advisory comm.


                                                                             Page 2
Case 19-04127-mxm Doc 26 Filed 07/31/20              Entered 07/31/20 18:32:05           Page 3 of 14




      n. 1970 (noting the same procedure for compelling responses under Rule 33
      is applicable to Rule 34); Fed. R. Civ. P. 37(a) advisory comm. n. 1970
      (“Under existing Rule 33, a party objecting to interrogatories must make a
      motion for court hearing on his objections. The changes now made in Rule
      33 and 37(a) make it clear that the interrogating party must move to compel
      answers, and the motion is provided for in Rule 37(a) . . . Amendments of
      Rules 34 and 37(a) create a procedure similar to that provided for Rule 33.”).
      The Motion to Compel is precisely the correct procedural device both to
      compel the production of documents responsive to Matloff’s discovery
      requests and to obtain a ruling on TGL’s outstanding objections.

      B.      The parties conferred extensively prior to the filing of the
              Motion to Compel.

             5.     TGL is equally incorrect in its assertion that Matloff failed to
      meaningfully confer. In the instant dispute, Matloff’s counsel conferred
      extensively with TGL’s counsel on the substance of TGL’s discovery
      responses and objections before proceeding to file the Motion to Compel.1
      These efforts, which are described in detail both in the Motion to Compel
      and in the accompanying certificate of conference, included—

                      (a)     sending the April 15 Letter to TGL identifying several
                              deficiencies in TGL’s Original Responses and asking
                              TGL withdraw its improper objections and produce all
                              responsive documents;

                      (b)     participating in telephone conferences with counsel
                              (lasting more than two and a half hours in total) on April
                              27, 2020, and May 7, 2020;

                      (c)     sending TGL’s counsel a follow-up email (Exhibit E)
                              on April 28, 2020 detailing various action items for
                              TGL’s follow-up, including the identification of any
                              alleged acts of embezzlement and larceny separately
                              from alleged acts of false representation and fraud and
                              production of documents responsive to RFP Nos. 2-5
                              (regarding TGL’s due diligence efforts); and


              1
                This is in addition to the multiple times Matloff’s counsel contacted TGL’s
      counsel to confer on the substance of TGL’s discovery requests to Matloff.

                                                                                        Page 3
Case 19-04127-mxm Doc 26 Filed 07/31/20               Entered 07/31/20 18:32:05            Page 4 of 14




                      (d)      as described below, conferring with TGL’s counsel on
                               July 31, 2020, regarding certain statements made in the
                               Objection that suggested the scope of the parties dispute
                               might be narrower than previously thought.

             6.      Despite multiple conferences and amended discovery
      responses, the Second Amended Responses plainly show TGL’s deliberate
      choice to hold firm to its position: to stand on its objections, to reaffirm its
      belief that the response to an interrogatory seeking information on fraud
      allegations is equally responsive to interrogatories concerning embezzlement
      and larceny, to refuse to even conduct searches for responsive documents,
      and to otherwise hold fast to its position. In the face of such intransigence,
      Matloff’s counsel concluded that further conferences would not be
      productive and proceeded to file the Motion to Compel.2

              7.     Nor is it plausible that TGL’s counsel “understood that . . .
      most, if not all of the issues the Motion raises were resolved by TGL’s
      comprehensive responses.” Response ¶ 10. As shown in the Motion to
      Compel and accompanying exhibits, TGL in its Second Amended Responses
      reaffirmed every one of its objections verbatim and, in addition, held firm to
      its decision to describe alleged false representations only in general terms, to
      refuse to even run searches specific to certain document requests, and to
      recycle interrogatory responses for topics ranging from false statement and
      fraud to embezzlement and larceny. During their telephone conferences,
      counsel specifically acknowledged their respective disagreements on the law
      and recognized that one or more of them may not be resolved through the
      parties’ discussions. After multiple conferences in which Matloff’s counsel
      specifically raised and asked TGL to remedy these deficiencies, TGL’s
      current stated belief that previously incomplete and inconsistent responses
      are now sufficient is disingenuous at best.




              2
                Indeed, it is unclear from the Objection what TGL believes a further conference
      would have achieved other than a further delay in the completion of discovery. Every
      single one of the issues raised in the Motion to Compel was raised by Matloff’s counsel
      in both the April 27 and the May 7 conferences. Having been unsuccessful in their first
      two attempts to persuade TGL to change its position, there is little reason to believe that,
      as the saying goes, “third time’s a charm.”

                                                                                          Page 4
Case 19-04127-mxm Doc 26 Filed 07/31/20         Entered 07/31/20 18:32:05      Page 5 of 14




              8.    The very best evidence of the impracticability of further
      conferences is TGL’s Objection itself. Rather than explain how Matloff’s
      disagreements with TGL’s responses and objections could have been easily
      resolved with another conference, TGL instead doubles down on its position,
      insisting once again that its objections should be sustained, its responses
      deemed sufficient, and the un-searched-for documents held to be irrelevant.
      TGL having held firm in its position through three sets of discovery
      responses and the Motion to Compel, the parties’ dispute is ripe for a ruling
      from the Court.

                                II.
              TGL MUST DECIDE WHAT THIS TRIAL IS ABOUT

              9.    In its original Adversary Complaint [Docket No. 4] (the
      “Complaint”), TGL challenges Darren Matloff’s eligibility for a chapter 7
      discharge under a variety of grounds, including under parts 2(A), 2(B), (4),
      and (6) of § 523 and under parts (2), (3), (4), and (7) of § 727. In support of
      its claims, the Complaint points to allegations of “bad acts” occurring
      throughout 2016, 2017, and well into 2018. See, e.g., Complaint ¶¶ 18, 20,
      21, 22-27, 34-39, 47, 49, 60. Notably, these allegations overlap a period of
      time that saw Rooftop Singapore produce two years of audited financials and
      countless financial reports under the supervision of its chief financial officer
      Thian Chew, who happened also to be closely affiliated with one of Rooftop
      Singapore’s two senior secured lenders, Polar Ventures.

             10.     Critical to proving or disproving the merits of TGL’s
      accusations is an understanding of, among other things: (i) precisely what
      false representations or financial statements believes TGL relied upon to
      extend credit; and (ii) to what extent those representations or statements were
      made by Mr. Matloff himself or by other authorized representatives of
      Rooftop Singapore, including its chief financial officer.

             11.    In a stunning course correction, however, TGL claims that such
      matters are not relevant to this proceeding because—

             The issue in this adversary proceeding is not whether the
             projections and financials were 100% accurate but rather
             whether they were misleading in that the entity structure to
             which Matloff asserted the financials related was either a

                                                                              Page 5
Case 19-04127-mxm Doc 26 Filed 07/31/20              Entered 07/31/20 18:32:05          Page 6 of 14




              fabrication at Matloff’s direction or Matloff’s assertion to this
              Court as to the entity structure is wholly false. Moreover, it is
              the movement of money and the failure to keep records, in
              particular starting after T. Chew’s departure, that TGL asserts
              are the most relevant facts to the discharge issues at play.

      Objection ¶ 45. Despite the breadth of the Complaint, TGL seems to suggest
      here that the only real issues for trial concern (i) the legitimacy of the Rooftop
      enterprise’s corporate structure and (ii) the movement of money and
      adequacy of records after Thian Chew resigned in April 2018. Thus, TGL
      contends, Matloff’s discovery requests are not “relevant to the litigation at
      hand.” Id. The problem, of course, is that the Complaint—and much of
      TGL’s own discovery requests—devote substantial attention to events
      occurring prior to Thian Chew’s resignation and assert distinct causes of
      action based on those events beyond what ¶ 45 describes.

             12.    If the scope of the dispute were as narrow as TGL now suggests
      in its Objection, TGL might be correct that certain of Matloff’s discovery
      requests are no longer relevant to claims and defenses raised in this matter.
      That would also beg the question whether TGL now intends (or needs) to
      amend the Complaint to reflect its recent recharacterization of the live
      disputes.3

              13.    For example, if TGL claims that Rooftop’s 2016 audited
      financial statements were not themselves false, but were used in furtherance
      of a fraudulent scheme, that implicates a very different claim for relief (under
      § 523(a)(2)(A) for “actual fraud”) than if TGL also contended that the audited
      financials were themselves false statements “respecting the debtor’s or an
      insider’s financial condition” (thus implicating § 523(a)(2)(B)). Similarly,
      TGL’s challenge of a particular transfer of funds implicates very different
      issues depending on whether it is being invoked as evidence of an
      overarching fraudulent scheme or whether it is being challenged as an act of
      embezzlement.



              3
                It would also raise the question whether Matloff is entitled to recover costs
      incurred in answering and propounding discovery with respect to a complaint that TGL
      did not actually intend to pursue, but that is a matter for another day.

                                                                                       Page 6
Case 19-04127-mxm Doc 26 Filed 07/31/20        Entered 07/31/20 18:32:05      Page 7 of 14




             14.    In an effort to obtain clarity on this crucial point, Matloff’s
      counsel conferred with TGL’s counsel on July 31, 2020, to determine
      whether this ¶ 45 in fact evidenced a narrowing in the scope of TGL’s claims.
      Based on that conference, Matloff is informed that TGL still asserts all of the
      causes of action as pleaded in the Complaint. Given that, Matloff asserts that
      the vast breadth of claims asserted by TGL necessitates the discovery sought
      by Matloff in the Requests and submits that TGL’s objections should be
      overruled.

                               III.
      TGL’S DEFENSE OF ITS OBJECTIONS IS NO DEFENSE AT ALL

             15.     Finally, TGL makes three other particularly unexpected
      admissions in explaining its objections to Matloff’s discovery requests that
      further reveal the insufficiency of its responses. These are addressed briefly
      below.

      A.     TGL’s discovery obligation is not limited to only those
             documents on which it intends to rely.

              16.    First, TGL claims repeatedly that it is not required to produce
      documents other than those upon which it will rely at trial. “As TGL’s
      counsel has made clear to Matloff’s counsel, TGL is not withholding any
      information it will seek to use in support of its claims.” Objection ¶ 15; see
      also Objection ¶ 14 (“on which it intends to rely at trial”); ¶ 20 (claiming a
      request to produce “each” instance of misrepresentation is unduly
      burdensome “because it is not necessary to support [TGL’s] claims”); ¶ 26
      (“just the evidence on which TGL will rely at summary judgment or at trial”);
      ¶ 31 (“TGL intends to rely on such documents at trial”). According to TGL,
      this justifies its decision not to even search for documents responsive to
      several pending requests.

             17.    Subject to certain proportionality and other governors on its
      scope, Federal Rule of Civil Procedure 26 permits discovery “regarding any
      nonprivileged matter that is relevant to any party’s claim or defense.” Fed.
      R. Civ. P. 26(b)(1) (emphasis added). Indeed, the advisory committee notes
      to Rule 26 emphasize that “[t]he purpose of discovery is to provide a
      mechanism for making relevant information available to the litigants.


                                                                             Page 7
Case 19-04127-mxm Doc 26 Filed 07/31/20         Entered 07/31/20 18:32:05      Page 8 of 14




      ‘Mutual knowledge of all the relevant facts gathered by both parties is
      essential to proper litigation.’” Fed. R. Civ. P. 26 advisory comm. n. (1983)
      (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)).

              18.    The standard for relevancy is liberal. Daubert v. Merrell Down
      Pharm., Inc., 509 U.S. 579, 587 (1993) (“The Rules’ basic standard of
      relevance thus is a liberal one.”). Under Federal Rule of Evidence 401,
      “relevant evidence” is defined as that which has “any tendency to make the
      existence of any fact that is of consequence to the determination of the action
      more probable or less probable than it would be without the evidence.” The
      standard thus extends equally to evidence that would prove a fact regarding
      a party’s claim or defense as it does to evidence that would disprove that fact.
      Evidence of liability is equally relevant with evidence that tends to disprove
      liability, and evidence of an element of a claim is equally relevant with
      evidence tending to disprove that element, and evidence of an element of a
      defense is equally relevant with evidence tending to disprove that defense.

              19.     But discovery is not limited only to those documents upon
      which the responding party intends to rely at trial. Discovery may be taken
      “regarding any nonprivileged matter that is relevant to any party’s claim or
      defense,” and the logic of this breadth is manifest. This necessarily includes
      evidence that may be contradictory or exculpatory, that the producing party
      may not intend to rely upon, or that nevertheless may tend to disprove its
      claims or prove another party’s defenses. Indeed, it is as probable that
      documents in a plaintiff’s possession may support the defendant’s defenses
      as it is that they may support the plaintiff’s own claims—and vice versa—
      and the discovery rules have never been construed to permit a litigant to
      produce only those documents relevant to that litigant’s case-in-chief.

              20.     To the extent TGL has withheld documents from production
      on the theory that it must only produce those documents upon which it will
      rely at trial, TGL’s objections must be overruled and TGL ordered to produce
      all nonprivileged documents in its possession, custody or control.




                                                                              Page 8
Case 19-04127-mxm Doc 26 Filed 07/31/20          Entered 07/31/20 18:32:05       Page 9 of 14




      B.     TGL cannot wait until trial to identify those acts for which
             Matloff’s discharge should be denied.

             21.    Second, TGL claims it is still developing facts to support the
      claims asserted in the Complaint, and only expects to be able to fully
      articulate those claims at trial. See, e.g., Objection ¶ 20 (“will be able to
      support its assertion at trial”); ¶ 21 (“will be able to support its assertion at
      trial on this point”). Accordingly, TGL argues, objections to contention
      interrogatories should be sustained “for so long as discovery remains
      substantially ongoing.” Response ¶ 17.

              22.     With good reason, there is no legal support—and TGL cites
      none—for this questionable argument. The plaintiff in a breach-of-contract
      suit would never be permitted to insist that the alleged breach will be revealed
      only at trial, nor to insist that the alleged breaches will be revealed only after
      the completion of discovery. Indeed, such a tactic would call into question
      the factual underpinnings of the complaint itself. See Fed. R. Civ. P.
      9011(b)(3) (requiring that allegations in a filed pleading must have
      evidentiary support or, if specifically so identified, are likely to have
      evidentiary support after reasonable opportunity discovery). Yet TGL has so
      far been unwilling or unable to identify a single, specific act of larceny or
      embezzlement, and TGL continues to insist that its other interrogatory
      responses cannot be deemed complete while discovery remains ongoing. In
      other words, there may yet be other alleged false representations or financial
      statements, for example, that TGL previously relied upon to extend credit but
      is presently unable to identify. It is no more reasonable for TGL to stand
      upon such objections than it would be for the breach-of-contract suit to insist
      that the alleged breach will be revealed only at trial.

             23.    The federal rules do permit a party to object to an interrogatory
      as a “contention interrogatory,” but it is equally true that courts routinely
      overrule such objections given the usefulness of such interrogatories “in
      narrowing and sharpening the issues.” Fed. R. Civ. P. 33 advisory comm. n.
      (1970); see also Id. advisory committee n. (2007) (revising the rule to make
      clear that “[o]pinion and contention interrogatories are used routinely”).
      Here the interrogatories propounded by Matloff are largely aimed at ensuring



                                                                                Page 9
Case 19-04127-mxm Doc 26 Filed 07/31/20         Entered 07/31/20 18:32:05      Page 10 of 14




      a complete recitation of those “bad acts” for which TGL contends that
      Matloff’s discharge should be denied.

              24.     These interrogatories are particularly important where, as here,
      TGL contends that Matloff’s denial of discharge is warranted on the basis of
      one or more false misrepresentations, acts of fraud, false financial statements,
      or acts of embezzlement, larceny, or defalcation. Furthermore, since the
      various counts of the Complaint itself do nothing more than track the relevant
      portions of § 523 and § 727, these interrogatories are crucial to understanding
      precisely what “bad acts” Matloff is—and is not—alleged to have performed.
      Matloff must be able to rely on the allegations in the Complaint and TGL’s
      responses to discovery to properly prepare his defense within the context of
      those “bad acts” he is alleged to have committed. Compare Day v. City of
      Indianapolis, 380 F.Supp. 812, 823 (S.D. Ind. 2019) (“[F]or a contention
      interrogatory to serve as a useful tool to minimize the uncertainty of [a
      plaintiff's] claims, the defendant must be able to rely on the answers the
      plaintiff gives.”).

             25.    If TGL is to be correctly understood, only at the trial itself will
      Matloff have a complete picture of each false representation he is alleged to
      have made, each false financial statement he is alleged to have prepared, each
      record he is alleged to have destroyed, and each act of embezzlement or
      larceny he is alleged to have committed. Only at the trial itself will Matloff
      know for certain what allegations of fraud he must refute. But if Matloff
      must wait until the completion of TGL’s discovery to see final responses to
      his own discovery requests, Matloff will presumably need some further
      discovery after that date to properly obtain any relevant discovery relevant
      to whatever additional allegations TGL makes between now and then.

             26.   Trial by ambush is never countenanced in any court; TGL’s
      objections must therefore be overruled.

      C.     TGL cannot claim a common interest privilege with the Debtor’s
             own chief financial officer.

            27.   Finally, perhaps the most unexpected argument advanced by
      TGL is that its refusal to produce communications between itself and
      Rooftop Singapore’s former chief financial officer Thian Chew are protected

                                                                              Page 10
Case 19-04127-mxm Doc 26 Filed 07/31/20             Entered 07/31/20 18:32:05         Page 11 of 14




      by both the attorney-client privilege and the common interest privilege. See
      Objection ¶ 44-47. If true, this is a matter of grave concern. It seems more
      likely that TGL’s argument is based on the mistaken conflation of Thian
      Chew and Polar Ventures and must be overruled on that basis.

             28.     If TGL and Rooftop Singapore’s chief financial officer
      enjoyed a relationship such that their communications can be considered
      privileged, the implications of such a relationship could expose Mr. Chew to
      breach of fiduciary duty claims and call into question the legitimacy of
      TGL’s actions throughout the history of its lending relationship to Rooftop.
      But of course, any “common interest” that exists or existed as between TGL
      and Polar could not possibly have extended to Thian Chew during his stint
      as Rooftop’s chief financial officer, nor could TGL’s attorney-client
      privilege have been preserved in any communication to which Thian Chew
      was a party. TGL’s position here makes no sense.

             29.    The explanation most likely lies in the fact that TGL has
      erroneously conflated Thian Chew with Polar Ventures. Overlooking the
      fact that Matloff presently only seeks TGL’s communications with Thian
      Chew,4 TGL nevertheless re-urged in its Objection (as in the First Amended
      and Second Amended Responses) that any such communications are
      protected by the attorney-client privilege and the common interest privilege,
      among others. As there could be no conceivable privilege to permit TGL to
      withhold communications between itself and Rooftop Singapore’s chief
      financial officer, TGL’s objection must be overruled and TGL ordered to
      produce responsive document.

             30.    Privilege issues aside, these communications are highly
      relevant despite TGL’s characterization of them as just a “red herring.”
      Objection ¶ 45. As noted above, a critical element to certain of the claims
      pleaded in the Complaint is whether TGL in fact relied on any allegedly false
      representation or false financial statement and whether that reliance was

              4
               In the course of their discovery conferences, Matloff agreed in the parties’
      conferences to narrow the scope of RFP No. 10 to seek only “All Communications
      between any TGL Entity and Thian Chew pertaining to the Facility” instead of all
      communications between “any TGL Entity and any Polar Entity.” Motion to Compel,
      Ex. E; Response ¶ 36.

                                                                                     Page 11
Case 19-04127-mxm Doc 26 Filed 07/31/20            Entered 07/31/20 18:32:05         Page 12 of 14




      reasonable. Given that Thian Chew acted as Rooftop Singapore’s chief
      financial officer during much of the relevant time period, communications
      between Thian Chew and TGL may be critical to determining the extent to
      which TGL may in fact have relied on Thian Chew or others in the Rooftop
      organization.

             31.    If TGL and Thian Chew were truly acting at arm’s length, then
      communications between TGL and Mr. Chew may show the extent to which
      TGL looked to Mr. Chew—as opposed to Mr. Matloff—for information on
      the financial condition of the Rooftop entities. Such communications may
      also show whether TGL ever sought confirmation from Mr. Chew regarding
      statements made by Mr. Matloff, or whether Mr. Chew ever followed up with
      TGL to clarify or “clean up” statements made by Mr. Matloff. Because the
      reasonableness of TGL’s reliance on certain representations and financial
      statements is an element of more than one of TGL’s claims, any such
      communications would be directly relevant to show whether and to what
      extent TGL relied on Matloff or—as is more probable—the chief financial
      officer.5

             32.     Against this backdrop, there can be no plausible justification
      for TGL’s refusal even to conduct a search for documents responsive to this
      request, and the fact that TGL has not yet conducted a search for responsive
      documents means TGL cannot sustain its burden to show that production of
      responsive documents would impose an undue burden. To the contrary, the
      request is narrowly tailored to communications with Thian Chew pertaining
      to the Facility, and relevant to the claims and defenses asserted in this
      adversary proceeding. Given Matloff’s discovery in the Rooftop files of at
      least two emails in which TGL discussed litigation strategy with Thian
      Chew—going so far in one email as to instruct Mr. Chew to come to a
      scheduled meeting “as rooftop”—TGL’s refusal to even search for
      responsive documents supports an inference that more such emails exist that
      are exculpatory to Matloff (if not even more damning to TGL’s position).



             5
               Of course, if TGL and Thian Chew were not acting at arm’s length, and were in
      any way conspiring to the detriment of Matloff or the Rooftop entities, that is equally
      important—and relevant—information.

                                                                                    Page 12
Case 19-04127-mxm Doc 26 Filed 07/31/20          Entered 07/31/20 18:32:05       Page 13 of 14



                                          IV.
                                      CONCLUSION

              33.    TGL is clearly convinced that Rooftop’s business collapse was
      caused—not by bad luck or negligence or the cash crunch caused by its own
      collection efforts—but by some alleged deceitful conduct by Matloff.
      Fifteen months after Rooftop Singapore submitted itself to the Bankruptcy
      Court and thirteen months after Matloff did the same, TGL has taken
      extensive discovery, been granted access to the financial records of the
      Rooftop enterprise, and examined Matloff repeatedly under oath. Despite all
      of that, TGL is still unwilling to affirmatively state that it knows what it relied
      on in extending credit, that it knows what funds it believes to have been
      embezzled or stolen, or that it knows what records it believes to have been
      destroyed. TGL is entitled to its theories, but it is not entitled to drag on this
      process indefinitely and leave Matloff unable to properly mount a defense to
      a dischargeability action that means to leave him saddled with debts to be
      carried for the rest of his life.

             WHEREFORE, Matloff requests entry of an order overruling TGL’s
      objections and granting the relief requested in the Motion to Compel.

      Dated: July 31, 2020
             Dallas, Texas
                                               Respectfully submitted,

       SPECTOR & COX PLLC                       REED SMITH LLP

       By: /s/ Sarah M. Cox                     By: /s/ Michael P. Cooley
       Sarah M. Cox (SBN 24119316)              Michael P. Cooley (SBN 24034388)
       Spector & Cox, PLLC                      Devan J. Dal Col (SBN 24116244)
       12770 Coit Road, Suite 1100              2850 N. Harwood St., Ste. 1500
       Dallas, TX 75251                         Dallas, Texas 75201
       T: 214-310-1321                          T: 469.680.4200
       F: 214-237-3380                          F: 469.680.4299
       sarah@spectorcox.com                     mpcooley@reedsmith.com
                                                ddalcol@reedsmith.com

                                                Attorneys for the Defendant




                                                                                Page 13
Case 19-04127-mxm Doc 26 Filed 07/31/20        Entered 07/31/20 18:32:05      Page 14 of 14




                            CERTIFICATE OF SERVICE

             I hereby certify that, on July 31, 2020, a true and correct copy of this
      document was served via the Court’s Electronic Case Filing (ECF) system
      on all parties registered to receive electronic service, including counsel for
      Plaintiff.


                                              /s/ Michael P. Cooley
                                             Michael P. Cooley




                                                                            Page 14
